Citation Nr: 0606211	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  95-41 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed sinus 
bradycardia with right bundle block and left anterior 
hemiblock.  

2.  Entitlement to service connection for claimed rhinitis 
and sinusitis.  

3.  Entitlement to service connection for claimed infectious 
mononucleosis with elevation of Epstein-Barr test.  

4.  Entitlement to service connection for claimed 
degenerative arthritis.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954 and from June 4, 1979 to September 4, 1979.  He served 
in the National Guard and Reserve from 1954 to 1987, during 
which time he had various periods of active duty for 
training.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the RO.  

It was initially before the Board in May 1999, but was 
remanded for additional development, to include verification 
of the veteran's periods of service.  

The Board again remanded the case in September 2004, in part 
to complete the requested verification of the veteran's 
periods of service.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested sinus 
bradycardia with right bundle branch block and left hemiblock 
during active service or period of active duty for training.  

2.  The veteran is not shown to have a heart disability 
manifested by sinus bradycardia with right bundle branch 
block and left hemiblock.  

3.  The veteran is not shown to have sinusitis or rhinitis 
due to any event or incident of active service or any period 
of active duty for training.  

4.  The veteran is not shown to have the residuals of 
infectious mononucleosis with elevation of Epstein-Barr test 
due to any event or incident of his active service or any 
period of active duty for training.  

5.  The currently demonstrated degenerative arthritis is not 
shown to be due to any event or incident of his active 
service or any period of active duty for training.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by sinus bradycardia with right bundle branch block and left 
hemiblock due to disease or injury that was incurred in or 
aggravated by active duty or active duty for training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R 
§ 3.303 (2005).  

2.  The veteran's disability manifested by rhinitis and 
sinusitis is not due to disease or injury that was incurred 
in or aggravated by active duty or active duty for training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

3.  The veteran is not shown to have a disability manifested 
by the residuals of infectious mononucleosis with elevation 
of Epstein-Barr test due to disease or injury that was 
incurred in or aggravated by active duty or active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 
C.F.R § 3.303 (2005).  

5.  The veteran's disability manifested by degenerative 
arthritis is not due to disease or injury that was incurred 
in or aggravated by active duty or active duty for training; 
nor may arthritis be presumed to have been incurred during 
active duty.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the initial RO decision was issued prior to the 
enactment of VCAA.  Therefore, pre-adjudication notice was 
impossible.  

The RO provided VCAA notice by letters dated in April 2003 
and July 2004.  The notice included the type of evidence 
needed to substantiate the claims for service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

In a Supplemental Statement of the Case, dated in March 2004, 
the RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to the claim.  

As the VCAA notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO described above, cured the 
error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  This case has been remanded on two 
prior occasions in order to obtain additional information 
regarding the veteran's periods of active service and his 
service in the National Guard or Reserve, and to obtain 
additional medical records.  

This development has been completed.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the 
duty-to-assist provisions of VCAA have been met.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

As noted above, the veteran had an extended period of service 
in the National Guard and Reserve.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 101(24).  
For inactive duty training, the law permits service 
connection for injuries only, and not disease.  See Brooks v. 
Brown, 5 Vet. App. 484 (1993).  

Initially, the Board notes that many of the veteran's service 
medical records from his period of active service from 
January 1953 to December 1954 are missing, and presumed to 
have been destroyed in a fire.  The VA has a heightened duty 
to assist the veteran when records are missing and presumed 
to have been destroyed.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

The Board further notes that the entrance examination from 
this period is of record.  In addition, there are extensive 
medical records from the veteran's service in the reserves 
dating from 1955 until his retirement in 1987.


Sinus Bradycardia

The veteran asserts that he developed sinus bradycardia with 
right bundle branch block and left anterior hemiblock during 
his period of active duty from June to September 1979.  He 
argues that this condition was first noted on an 
electrocardiogram conducted during this period.  

The service medical records from the veteran's initial period 
of active service are negative for heart related complaints 
or findings.  

The evidence shows that the initial electrocardiogram to 
reveal a suspicious finding was conducted in March 1978, when 
a left axis deviation was noted.  Additional March 1978 
records attribute this finding to gastroenteritis. 

The veteran underwent a periodic examination during a period 
of active duty in August 1979.  The cardiovascular findings 
were normal.  An electrocardiogram performed at that time was 
also characterized as normal.  

The veteran underwent an additional electrocardiogram in 
November 1979.  A left axis deviation was noted at that time.  

On August 31, 1984, an electrocardiogram of the veteran was 
conducted.  The summary noted sinus bradycardia and right 
bundle branch blow with left anterior hemiblock.  A physical 
examination conducted on the same day as the 
electrocardiogram found that the heart was normal.  

An examination of the veteran was conducted by Harvard 
Medical School in November 1984.  The examiner noted that 
medical records had been forwarded by the Reserve for study.  

The reason for the examination was the finding of a right 
bundle branch block with left anterior hemiblock.  The 
veteran was noted to be in good health, and to be physically 
active.  

It was noted that a 1979 electrocardiogram had revealed a 
left axis deviation, but was otherwise normal, and additional 
electrocardiograms dated 1981 and 1982 were the same.  

However, an August 1983 routine electrocardiogram showed a 
right bundle branch block with left anterior hemiblock, but 
otherwise normal.  An exercise study was conducted in October 
1984, which indicated excellent exercise capacity.  An 
electrocardiogram conducted later in October 1984 showed that 
there was no evidence of right ventricular hypertrophy.  

The November 1984 examiner stated that detailed questioning 
showed no suggestion of any anginal symptoms.  An 
electrocardiogram confirmed the presence of the right bundle 
branch block with left anterior hemiblock and no other 
abnormalities or changes since August 1984.  The heart was a 
normal size on fluoroscope.  

The November 1984 examiner opined that there was every reason 
to believe that the veteran did not have any coronary disease 
and that the electrocardiographic abnormality was on the 
basis of an intrinsic conduction system abnormality which was 
sometimes familial.  His cardiac functioning was excellent.  

The November 1984 examiner noted that, while in the past a 
pacemaker was sometimes used prophylactically under similar 
circumstances, there was now evidence that this was not 
needed unless additional symptoms developed.  

No treatment was needed unless the veteran developed symptoms 
such as blackout or dizziness.  There was no reason to limit 
his activity, and no reason why he would not be able to fly 
in an observer status.  

The veteran was also examined by a second private doctor in 
November 1984.  Although the findings of sinus bradycardia 
with right bundle branch block and left hemiblock were noted, 
the examiner agreed that there was no underlying observable 
or detectable cardiovascular disease and that the veteran 
most likely for some time had left axis deviation.  

The other examiner referred to the right bundle branch block 
as superficial, and stated that the veteran's conduction 
system disorder was totally benign.  The examiner stated that 
the veteran should not be limited at all in view of his 
current functional status.  

The additional November 1984 records state that the veteran 
had been referred to an Air Force hospital for further 
evaluation following an abnormal electrocardiogram.  

A complete evaluation found that an exercise stress test was 
within normal limits; a thallium exercise scan showed no 
ischemic changes, and an echocardiography was within normal 
limits.  The recommendation stated that there was no evidence 
of cardiac disease, and that the veteran was qualified for 
flying duty.  

A December 1984 examination stated that the veteran was on 
wavier for his right bundle branch block.  

On the veteran's September 1986 annual flying examination, he 
was noted to have sinus bradycardia and right bundle branch 
block with leftout hemiblock.  However, the examination found 
that the heart was normal, and recommended that the waiver 
for the veteran's asymptomatic right bundle branch block be 
continued.  A chest X-ray study was normal.  

A January 1993 electrocardiogram found a normal sinus rhythm 
with left anterior hemiblock and right bundle branch block.  
The summary characterized the findings as abnormal.  

The veteran was afforded a VA examination in December 1995.  
The claims folder was not available, but the veteran brought 
his own records for review.  The veteran did not have any 
complaints regarding his heart block and was asymptomatic.  
The diagnoses included those of history of right bundle 
branch block and left anterior hemiblock, asymptomatic at 
that time.  

The veteran underwent a cardiac stress test in September 
1997.  He was noted to have recently had an abnormal 
electrocardiogram, as well as cardiac risk factors of 
hypertension and a positive family history.  

After testing, the impression was that of good exercise 
tolerance, adequate cardiac stress, an uninterpretable 
electrocardiogram due to baseline abnormalities, and a fixed 
inferior wall defect with no evidence of stress induced 
ischemia.  

The Board finds that service connection for sinus bradycardia 
with right bundle branch block and left anterior hemiblock is 
not warranted in this case.  

The evidence does not show that either the veteran's findings 
were first noted in service or that he has a current 
cardiovascular disability for which service connection may be 
established.  

The veteran contends that the findings of sinus bradycardia 
and right bundle branch block were first noted during his 
four months of active duty in 1979.  However, the records 
show that the first suspicious electrocardiogram was 
conducted in March 1978.  

A review of the veteran's personnel records shows that he did 
not have any active duty, including active duty for training, 
in March 1978.  The second electrocardiogram with a 
suspicious finding was performed in November 1979.  The 
veteran also did not have any active duty during this month.  

Finally, the electrocardiogram to specifically show a finding 
of sinus bradycardia and right bundle branch block was 
performed in August 1984.  It was the electrocardiogram that 
triggered the many additional tests and examinations that 
were conducted between September and December 1984.  

However, none of these records attribute these findings to 
active duty or any period active duty for training.  The 
Board finds that the evidence does not show that the 
veteran's findings of sinus bradycardia with right bundle 
branch block and left hemiblock developed during a period of 
service.  

More importantly, the Board notes that, although the veteran 
has well confirmed findings of sinus bradycardia with right 
bundle branch block and left hemiblock, this finding in and 
of itself has not been found to constitute or be reflective 
of a disability for compensation purposes.  

The veteran underwent extensive testing following the August 
1984 electrocardiogram.  

However, although both the November 1984 examiner from 
Harvard medical school and the November 1984 Air Force 
examiner discussed these findings at length, they found that 
the veteran was asymptomatic and determined that there was no 
evidence of cardiac disease.  

In September 1986, December 1995 and September 1997, other 
examinations and tests continue to be negative for cardiac 
disease.  The Board must conclude that the sinus bradycardia 
with right bundle branch block and left hemiblock constitute 
no more than laboratory findings which, standing alone, 
cannot constitute a disability for the purposes of service 
connection.  

A veteran must have a disability and not merely findings in 
service potentially indicative of the claimed disability.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

Therefore, absent competent evidence of current disability, 
service connection is not warranted.  


Rhinitis and Sinusitis

The veteran contends that he was initially treated for 
rhinitis and sinusitis during his first period of active 
service between January 1953 and December 1954.  As noted 
earlier, most of the records from this period of duty are 
missing, and presumed to have been destroyed.  

However, the Board finds on review of the record that service 
connection for sinusitis and rhinitis is not warranted.  

The evidence does not show that the veteran developed either 
condition during active service or after discharge from 
active service.  In addition, there is no medical opinion 
that relates these conditions to active service or any period 
of active duty for training.  

The evidence contains extensive medical records from the 
veteran's service in the Reserve.  

These include an April 1955 Report of Medical History, in 
which the veteran answered "no" to a history of sinusitis 
and hayfever.  He gave the same answers on medical histories 
obtained in November 1958, April 1966 and August 1973.  

The periodic examinations conducted in November 1958, 
September 1963, April 1966, September 1975, and August 1984 
were negative for diagnoses or findings pertinent to 
sinusitis or rhinitis.  

The initial evidence of sinusitis is contained in a Report of 
Medical History completed by the veteran in October 1985, on 
which he answered "yes" to a history of sinusitis.  He was 
treated for congested frontal sinuses in January 1986.  

The veteran answered in the affirmative to a history of 
sinusitis again in September 1986.  A medical examination 
conducted at that time found that the nose and sinuses were 
normal, but did include a history of sinusitis with no use of 
medication.  The veteran was seen for sinus congestion in 
November 1986.  

A continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, the records do not show any additional 
treatment for either sinusitis or rhinitis during the more 
than 30 years between the veteran's discharge in December 
1954, and the October 1985 medical history.  

In fact, the veteran denied having sinusitis or hayfever on 
every medical history obtained during this period.  All 
medical examinations conducted during this period were 
negative for sinusitis and rhinitis.  

The Board finds that no evidence that relates the current 
sinusitis or rhinitis to any event or incident of active 
service or any period of active duty for training.  

The records following the veteran's retirement dated from 
1988 to 1992 and from 1994 to 1995 from an Air Force ear, 
nose, and throat clinic show that he was seen for treatment 
of his sinusitis and rhinitis.  Frontal sinusitis was 
confirmed by June 1992 X-ray studies. 

The veteran underwent a VA nose and sinus examination in 
February 1995.  He was noted to have spent 33 years in 
military service.  

The veteran had developed chronic sinus problems and had 
undergone nasal surgery in 1988.  His complaints included 
that of severe frontal headaches.  Following examination, the 
diagnoses were those of chronic rhinitis, chronic ethmoid and 
maxillary sinusitis.  

The August 1997 private medical records indicate that the 
veteran underwent sinus surgery for nasal polyps and 
turbinate hypertrophy.  

In this case, both the October 1985 medical history and 
September 1986 examination report showed sinusitis by history 
only.  The September 1986 examination found that the 
veteran's sinuses were normal.  

Although there is extensive evidence of medical treatment for 
both sinusitis and rhinitis following the veteran's 
retirement from the Reserve, there is no competent evidence 
of either disability due to service.  

Although the veteran sincerely believes that his disabilities 
developed either during active duty or active duty for 
training, he is not a physician, and is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board concludes that the preponderance of the evidence is 
against the claim of service connection for sinusitis and 
rhinitis.  


Mononucleosis

The evidence includes a January 1987 statement from a private 
doctor, who notes that he examined the veteran in December 
1986.  The studies revealed evidence of infectious 
mononucleosis.  

When the veteran had last been seen in January 1987, his 
condition had improved.  Additional evidence includes 
laboratory findings with evidence of the Epstein Barr virus.  

The veteran underwent VA examinations in December 1995.  He 
did not record any complaints pertinent to mononucleosis, and 
no residuals due to this illness were identified.  

As noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997).  

Therefore, as there is no currently demonstrated disability 
due to mononucleosis or Epstein Barr virus, service 
connection is not warranted.  



Arthritis

The veteran contends that he has developed arthritis in 
multiple joints as a result of his service and asserts that 
his treatment began on active duty.  He does not identify any 
specific injury as being the cause of the claimed arthritis.  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

As noted above, most of the service medical records from the 
veteran's initial period of active duty are missing and 
presumed to have been destroyed.  

On the April 1955 Report of Medical History completed by the 
veteran, he answered "no" to a history of arthritis or 
rheumatism; bone, joint, or other deformity; lameness; 
painful or "trick" shoulder or elbow; and "trick" or 
locked knee.  

A medical examination conducted at this time found that the 
upper extremities, lower extremities, spine, and other 
musculoskeletal systems were normal.  He gave the same 
answers on medical histories obtained in November 1958 and 
September 1963.  Periodic examinations conducted at this time 
showed that all pertinent findings were normal.  

An April 1966 medical examination noted that the veteran had 
undergone a laminectomy in 1965.  The etiology of this 
disability was not noted.  

The remaining findings were negative, and the veteran 
answered "no" to a history of arthritis and all other 
pertinent questions on the Report of Medical History obtained 
at that time.  

The medical histories obtained in July 1967, August 1969, 
August 1971, August 1973, October 1974 and September 1975 
showed that the veteran answered "no" to a history of 
arthritis and all other relevant questions.  

He reported a history of recurrent back pain in August 1973 
and October 1974, which was noted to refer to his history of 
a laminectomy.  The examinations conducted in August 1971, 
August 1973 and September 1975 revealed only the history of 
the laminectomy, and were negative for any pertinent 
findings.  

The veteran continued to answer "no" to a history of 
arthritis, rheumatism or bursitis on Reports of Medical 
History dated September 1981, August 1982, August 1984 and 
August 1985, and September 1986.  He also answered "no" to 
all other relevant questions.  

The examinations conducted at this time as well as August 
1979 found that the upper extremities, lower extremities, 
spine and other musculoskeletal systems were normal.  The 
history of the veteran's laminectomy was noted.  

An X-ray study conducted in July 1990 revealed mild 
degenerative changes of both wrists.  

The veteran underwent a VA X-ray study to rule out 
degenerative joint disease of the right knee in September 
1993.  The examination was within normal limits.  

The February 1994 treatment records indicate that the veteran 
was seen for follow up on complaints of neck pain.  The 
diagnosis was that of degenerative joint disease.  An X-ray 
study conducted at this time shows extensive spondylosis 
involving the lower cervical spine.  

The veteran was afforded a VA examination in February 1995.  
He had a history of degenerative arthritis of the neck and 
wrists for the past three years.  The veteran denied having a 
history of trauma to his body while on active duty.  

Following examination, the relevant diagnoses included those 
of degenerative joint disease of both wrists with limitation 
of motion and a history of cervical spondylosis with 
arthralgia in the cervical spine.  

The March 1999 private X-ray studies confirm the presence of 
degenerative changes in both wrists and spondylosis with disc 
space narrowing of the cervical spine, as well as mild 
degenerative changes of the right knee.  

An April 1999 note from a private examiner states that he has 
treated the veteran for his hands and wrists since March 
1999.  

The Board finds that service connection for degenerative 
arthritis is not warranted.  

The veteran asserts that he was treated for arthritis during 
active service.  However, as the initial evidence of 
arthritis is not dated until 1990, the veteran did not 
manifest joint complaints or findings during active duty or 
any period of active duty for training.  

The Board notes that the veteran denied a history of 
arthritis and related complaints on every medical history 
obtained for the reserves between 1955 and 1985.  

Furthermore, every medical examination conducted during this 
period was negative for arthritis.  38 C.F.R. § 3.303(b).  

The veteran believes that his current diagnosis of arthritis 
can be attributed to his experiences during active duty.  
Although the veteran sincerely believes that his disabilities 
developed either during active duty or active duty for 
training, he is not a physician, and is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There is no competent evidence that any current disability is 
due to service.  The Board concludes that the preponderance 
of the evidence is against his claim for service connection 
for arthritis.  



ORDER

Service connection for sinus bradycardia with right bundle 
branch block and left hemiblock is denied.  

Service connection for rhinitis and sinusitis is denied.  

Service connection for infectious mononucleosis with 
elevation of Epstein-Barr test is denied.  

Service connection for degenerative arthritis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


